Citation Nr: 1328644	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for erythema multiforme (claimed as blisters).

3.  Entitlement to an initial rating in excess of 20 percent for a low back disability with sciatica.  

4.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.  

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the proceeding is of record.  Additional evidence was associated with the file and the Veteran provided a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  

The issue of entitlement to an initial rating in excess of 10 percent a left hip disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  There is competent and credible lay evidence that the Veteran continues to experience erythema multiforme on an intermittent basis which he treats with medication.   
2.  The Veteran's GERD is manifested by intermittent complaints of nausea, stomach pain, gas, and regurgitation, but his weight is stable and he is not anemic.  

3.  The Veteran's low back disability is characterized by limited motion with pain on motion with functional impairment, muscle spasm, abnormal lordosis and levoscoliosis.

4.  The Veteran's left sciatica is intermittent and characterized by symptoms that are compatible with no more than mild, incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  Erythema multiforme was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).  

2.  The criteria for an initial 10 percent rating, but not higher, for GERD have been met from the date of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2012).  

3.  The criteria for an initial 40 percent rating, but not higher, for a low back disability have been met from the date of claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).

4.  The criteria for an initial 10 percent rating, but not higher, for left sciatica have been met from the date of claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, Diagnostic Code 8520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in letters dated in November 2008, January 2009 and September 2009, both prior to and subsequent to the rating decisions on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim, including at his personal hearing before the undersigned.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal and the examinations are adequate and sufficient upon which to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When VA provides an examination , even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

The Veteran's service medical records show treatment for erythema multiforme on two occasions.  Upon VA examination in December 2008, there was no evidence of the skin rash.  At his personal hearing before the undersigned in April 2012, the Veteran testified that he continues to experience the blisters typically two times a year, but he immediately takes the prescribed Acyclovir to prevent it from worsening or spreading.  The Veteran is competent to provide testimony as to having experiencing blisters and skin problems during service and after discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Moreover, the Board finds that his statements are sufficient to demonstrate continuity of symptomatology pertaining to his skin since service.  Consequently, the Board concludes that service connection for erythema multiforme is warranted as the condition was first shown in service and continues to recur.  The Board has resolved reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When rating disabilities using Diagnostic Codes which provide a rating on the basis of loss of range of motion, VA must consider, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  

After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2012).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

GERD

The Veteran's GERD is currently rated 0 percent, by analogy, under Diagnostic Code 7346 for a hiatal hernia.  That diagnostic code provides that a 10 percent rating is warranted if two or more of the symptoms required for a 30 percent rating are present but of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).  

The evidence of record shows that the Veteran experienced intermittent symptoms of gastroesophageal reflux disease, including mild epigastric pain, nausea, burping, regurgitation, and heartburn in service.  Upon VA examination in December 2008, he indicated that he continued to experience those symptoms, although it was mostly controlled with medication and diet.  He was found to be well nourished and there were no signs on anemia.  Based on that clinical evidence, and the Veteran's testimony at his personal hearing before the undersigned in April 2012, the Board finds that a 10 percent rating is warranted from the date of claim.

The clinical evidence does not show that he has dysphagia or substernal, arm, or shoulder pain due to GERD, and there is no indication that the disability is productive of considerable impairment of health as required to warrant the next higher 30 percent rating.  The Board finds that the Veteran has not met the criteria for a 30 percent rating pursuant to Diagnostic Code 7346 at any time during the rating period on appeal because considerable impairment of health is not shown due to GERD symptoms.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 10 percent rating for GERD from the date of claim.  However, the preponderance of the evidence is against the assignment of any higher or staged rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder with Sciatica

The Veteran's service-connected low back disability with sciatica is currently rated 20 percent pursuant to Diagnostic Code 5237.  The regulations governing the rating of back disabilities provide a general rating formula for evaluating diseases and injuries of the spine, including vertebral fracture or dislocation under Diagnostic Code 5235, lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  The Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

The rater is instructed to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).  Each range of motion is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2012).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion provided in the regulations.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2012).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Each range of motion is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2012).

The rater is to separately rate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  

In rating diseases of the peripheral nerves, incomplete paralysis indicates a degree of lost or impaired function substantially less than that for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2012).  The use of terminology such as mild, moderate, and severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2012).  

Under Diagnostic Codes 8520, 8620, and 8720 for rating paralysis, neuritis, and neuralgia of the sciatic nerve, disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the nerve, respectively and the criteria are consistent with those for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2012).  

On VA examination in December 2008, the Veteran gave a history of low- to mid-back pain while in service.  X-rays were normal other than a failure of fusion on S1.  Clinical evaluation revealed a moderate degree of spasm on the left side extending from L1down to S1 with a decrease in lordosis and a levoscoliosis.  Range of motion was flexion to 20 degrees before pain starts and 40 degrees to pain with noted increase in the prominence of the left lumbar paraspinous muscles.  He was able to extend to 30 degrees without pain.  Lateral flexion was 0 degrees to 20 degrees to the left and 0 degrees to 30 degrees to the right, which was painful.  Rotation was 0 degrees to 30 degrees to the right and 0 degrees to 20 degrees to the left which was painful.  Straight leg raising was approximately 60 degrees bilaterally, which produced low back pain.  There was no radiation down the leg.  The diagnosis was acute and chronic left back pain with intermittent sciatica, L4 distribution, with x-rays consistent with examination.  The examiner noted that additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as additional loss of motion without resorting to speculation.  

An April 2009 VA outpatient record shows that the Veteran's walking and tandem walking were normal.  He was able to walk on toes or heels.  Romberg was negative.  Straight leg raising was to 80 degrees bilaterally.  Sensory evaluation was normal and sciatic notches were negative.  

In April 2011, he was seen for complaints of chronic back problems with occasional sciatica into the left leg.  Clinical evaluation revealed tenderness over the lower back.  Sitting straight leg raise was negative.  There was normal motor function and normal sensation.  The assessment was chronic back pain which was stable.  

At an April 2012 personal hearing before the undersigned, the Veteran testified that he took pain medication for his back disability.  He tried physical therapy before he left service, however it made it worse instead of better.  The sciatic only affected the left leg and he experienced pain down the leg one to two times per day.  

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's low back disability warrants a 40 percent rating, but not higher, throughout the appeal period.  The Veteran's low back disability has been clinically manifest by limited range of motion of the thoracolumbar spine and complaints of pain and functional impairment, which is required for the 20 percent rating currently assigned.  Although his forward flexion of the thoracolumbar spine was not clinically demonstrated to be 30 degrees or less, as required for a 40 percent rating, it was noted that pain began at 20 degrees.  Moreover, it was reported that there was a moderate degree of spasm on the left side extending from L1down to S1 with a decrease in lordosis and a levoscoliosis.  Consequently, with consideration of the degree of functional limitation caused by pain, the Board concludes the symptoms associated with the disability are more nearly compatible with that required for a 40 percent rating.  38 C.F.R. §§ 4.7, 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a 40 percent rating is assigned from the date of the Veteran's claim.  The clinical records clearly show that the Veteran's thoracolumbar spine is not ankylosed.  Therefore, a rating in excess of 40 percent is not warranted at any time during the appeal period.  

Additionally, in considering the medical evidence, and the Veteran's statements and personal hearing testimony, the Board finds that a separate 10 percent rating, but no higher, is warranted for the intermittent sciatica of the left leg that has been clinically demonstrated upon VA examination.  The Board finds that the Veteran's reports and the medical documentation establish that his sciatica is compatible with mild, incomplete paralysis of the sciatic nerve throughout the appeal period.  Therefore, an initial separate rating 10 percent rating is warranted for left leg sciatica.  Notably, the complaints are noted to be intermittent and there is no evidence of gait changes or difficulty ambulating due to the sciatica that would be indicative of a higher level of disability.  There was also no evidence of muscle wasting or atrophy.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period.  

The Board also finds that the available schedular rating criteria are adequate to rate the Veteran's low back disability, GERD, or left leg sciatica.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  His disability picture is not shown to be exceptional or to cause frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that a rating of 40 percent, but not higher, is warranted for the low back disability from the date of claim and a separate rating of 10 percent, but not higher, is warranted for left leg sciatica.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erythema multiforme is granted.

An initial 10 percent rating, but not higher, for GERD is granted.

An initial 40 percent rating, but not higher, for a low back disorder is granted.  

A separate, initial 10 percent rating, but not higher, for sciatica of the left leg is granted.  

REMAND

At the April 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his left hip disability had worsened since his December 2008 VA examination and requested a new examination.  Due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity, and manifestations of his service-connected left hip disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names and addresses of all medical care providers who treated him for a left hip disability since December 2008.  After securing any necessary releases, obtain those records.  

2.  Schedule the Veteran for a VA joints examination to ascertain the current severity of the service-connected left hip disability.  The examiner should review the claims file and should note that review in the report.  All studies or tests deemed necessary should be conducted.  All pertinent symptomatology and findings pertaining to the left hip should be reported in detail, including range of motion studies and a discussion of any specific functional impairment associated with the disability.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


